Citation Nr: 1823502	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-41 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified before the undersigned at a January 2018 video hearing.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The record contains a July 2012 VA opinion indicating that it is unlikely that the Veteran's hearing loss or tinnitus are related to service.  The Board finds, however, that these opinions are inadequate.  

Regarding the Veteran's diagnosed bilateral hearing loss, there are two issues with the examination and opinion.  First, in March 2018 the Veteran submitted records of multiple hearing tests performed by his employer from 1985 through 2001.  This evidence was not in the record at the time of the July 2012 examination but is very likely to be relevant to the issue of service connection for bilateral hearing loss.  Second, the examiner's reasoning to support the opinion that bilateral hearing loss is less likely than not related to service relied on the lack of hearing loss on the Veteran's separation from service examination.  The absence of a hearing loss disability in service does not preclude service connection if the evidence shows a current hearing loss disability was nevertheless caused or aggravated by in-service hazardous noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 163-64 (1993).  All competent evidence of record must be considered, including lay statements regarding symptoms, dates of symptom onset, and treatment.  Id.; See also Layno v Brown, 6 Vet. App. 465, 470 (1994).  This opinion failed to provide reasoning beyond citing the separation examination and also failed to address the Veteran's lay statements that he was hard of hearing when he married in February 1971 and that he had always worn hearing protection at his post-service job. 

Regarding the Veteran's diagnosed tinnitus, the examiner relied on the Veteran's statement that his tinnitus began within the past 15 to 20 years to opine that it was not related to service.  The Veteran has now made repeated statements indicating that his tinnitus began much earlier.  These were not of record at the time of the July 2012 examination, so the examiner was not able to consider them in rendering an opinion, but they are relevant to the issue of service connection for tinnitus. 

New examinations and opinions-based on full review of the record and supported by stated rationale-are needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the Veteran scheduled for appropriate VA examinations for bilateral hearing loss and tinnitus.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic file), must be made available to the person designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any diagnosed hearing loss and tinnitus disabilities are the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

The examiner is reminded that the Veteran's lay statements regarding his symptoms, their onset, and treatment must be addressed in any opinion provided.  The examiner is also reminded that the absence of a hearing loss disability in service does not preclude service connection if the evidence shows a current hearing loss disability was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  The examiner's opinions must include reasoning based on the evidence of record to support its conclusion. 

The examiner should specifically address the following: 

a.  The Veteran's private testing records from his employer, submitted in March 2018, including audio testing results between March 1985 and September 2001.

b.  The Veteran's statement that he was hard of hearing, requiring frequent repetitions in conversation, by the time he got married in February 1971.

c.  The significance, if any, of the Veteran always wearing hearing protection while working his civilian job. 

d.  The Veteran's statement that his tinnitus began around the same time as his hearing loss.

e.  The Veteran's statement in January 2018 that he had tinnitus for about 45 years. 

		2.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




